

116 HR 3039 IH: To provide for a 5-year extension of funding outreach and assistance for low-income programs.
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3039IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mr. Gomez (for himself and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a 5-year extension of funding outreach and assistance for low-income programs.
	
		1.Extension of funding outreach and assistance for low-income programs
 (a)Additional funding for State health insurance programsSubsection (a)(1)(B) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148), section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), section 1110 of the Pathway for SGR Reform Act of 2013 (Public Law 113–67), section 110 of the Protecting Access to Medicare Act of 2014 (Public Law 113–93), section 208 of the Medicare Access and CHIP Reauthorization Act of 2015 (Public Law 114–10), and section 50207 of the Bipartisan Budget Act of 2018 (Public Law 115–123), is amended—
 (1)in clause (vii), by striking and at the end; (2)in clause (viii), by striking and at the end;
 (3)in clause (ix), by striking the period at the end and inserting ; and; and (4)by inserting after clause (ix) the following new clause:
					
 (x)for each of fiscal years 2020 through 2024, of $15,000,000.. (b)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended, is amended—
 (1)in clause (vii), by striking and at the end; (2)in clause (viii), by striking and at the end;
 (3)in clause (ix), by striking the period at the end and inserting ; and; and (4)by inserting after clause (ix) the following new clause:
					
 (x)for each of fiscal years 2020 through 2024, of $15,000,000.. (c)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended, is amended—
 (1)in clause (vii), by striking and at the end; (2)in clause (viii), by striking and at the end;
 (3)in clause (ix), by striking the period at the end and inserting ; and; and (4)by inserting after clause (ix) the following new clause:
					
 (x)for each of fiscal years 2010 through 2024, of $5,000,000.. (d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended, is amended—
 (1)in clause (vii), by striking and at the end; (2)in clause (viii), by striking and at the end;
 (3)in clause (ix), by striking the period at the end and inserting ; and; and (4)by inserting after clause (ix) the following new clause:
					
 (x)for each of fiscal years 2020 through 2024, of $15,000,000.. 